DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 12/6/2021 has been entered and fully considered. Claims 1-20 are pending. Claims 1, 8 and 15 are amended. No new matter is added. 
Support for the claim amendments is found in instant published paragraph [0045]. It is described that the joining layer is silicon and that 98wt% silicon is considered “pure silicon”. Thus, there is support for a joining layer that is pure silicon. By requiring that the joining layer is silicon, rather than comprising pure silicon, than the entirety of the joining layer comprises pure silicon. Such an interpretation appears consistent with the entirety of the disclosure of the invention. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 12/6/2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argues that Rossing discloses a brazing alloy of aluminum and silicon. Only the coating is silicon. The brazing alloy is between 5 and 15% silicon. Thus, the joining layer when considered as a whole would be less than 98%. 
Examiner agrees. While ROSSING et al. discloses an Al-Si alloy as the main brazing layer, there is a coating consisting essentially of Si on the ceramic parts being joined. It is unknown the relative amounts of the coating to the brazing layer and what the final total percentage of silicon would be present in the final joining layer. More information would be needed to determine the final silicon amount in the joining layer, which is not found in the prior art. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: See Response to Arguments, above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745